DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-15 directed to non-elected groups/species. Accordingly, claims 11-15 have been cancelled.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 13, the prior art made of record does not disclose or suggest either alone or in combination “forming a plurality of first insulating layers, and a bottom select gate (BSG) layer over a substrate, the plurality of first insulating layers being disposed between the substrate, and the BSG layer; forming one or more first dielectric trenches that pass through the BSG layer, and the plurality of first insulating layers, and extend in a length direction of the substrate, the BSG layer being separated by the one or more first dielectric trenches into a plurality of sub-BSG layers; forming a plurality of word line layers, and a plurality of second insulating layers over the BSG layer, the plurality of second insulating layers being disposed between the BSG layer and the plurality of word line layers; and forming one or more common source regions over the substrate and extending in the length direction of the substrate, each of the one or more common source regions extending through the BSG layer, the plurality of first insulating layers, the plurality of word line layers, and the plurality of second insulating layers”  in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Regarding claim 1, PARK (US 2016/0293539) (Fig. 6A) fails to disclose a dielectric trench that separates a BSG layer into plurality of sub-BSG layers in combination with additionally claimed limitation, therefore fails to disclose above limitation in the claimed context. Other cited arts also fail to cure deficiencies of PARK’539.
Claims 2-10 are allowed being dependent on claim 1.
The closest prior art of record is PARK et al. (US 2016/0293539). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         
/SHAHED AHMED/               Primary Examiner, Art Unit 2813